DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in reply to the amendment/request for reconsideration after Non-final rejection (hereinafter “Response”) dated 04/26/2022.  Claim(s) 1-6, 8-15, and 17-19 are presently pending.  Claim(s) 1, 3-6, 13-14, and 17 is/are amended.  Claim(s) 7, 16 (see below Examiner’s Amendment), and 20-21 is/have been cancelled. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email communication with Christopher George on 06/15/2022.
The application has been amended as follows:
Claim 13.  (Currently Amended) An apparatus comprising:
a rotor defining a radial direction and a circumferential direction, the rotor including a slot with a neck defining axial flanges;
a first blade and a second blade disposed in the slot, the first blade having a first protrusion and a first platform, and the second blade having a second protrusion and a second platform; 
an integral block disposed circumferentially between the first blade and the second blade in the slot, the block to interface i) the first platform and the first protrusion of the first blade and ii) the second platform and the second protrusion of the second blade,
the block including third protrusions extending radially inward at radially outer axial ends of the block, the third protrusions to be received by seal glands; and
the block including fore and aft faces, the fore face in contact with a first axial face of a first axial flange of the axial flanges and the aft face in contact with a second axial face of a second axial flange of the axial flanges to reduce airflow bypass,
wherein, during operation of the apparatus, the block is to move radially outward to be radially retained by a dovetail receiving portion of the axial flanges of the neck.

Claim 16.  (Cancelled)  

Election/Restrictions
Claims 6 and 8-12 are allowable. The restriction requirement of Inventions I-III, as set forth in the Office action mailed on 01/04/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Inventions I-III is withdrawn.  Claims 1-5, directed to Invention I, and claims 13-15 and 17-19, directed to Invention III, are no longer withdrawn from consideration because the claim(s) require all the limitations of an allowable claim (claim 6). 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
The rejection of claims 6 and 9-12 under 35 U.S.C. 103 as being unpatentable over Healy (U.S. Pat. Pub. No. 2015/0101351), in view of Pickens (U.S. Pat. Pub. No. 2007/0014667) is withdrawn in light of the submitted amendment to the claims.
The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Healy, in view of Pickens, and further in view of Morris (U.S. Pat. Pub. No. 8,070,448 B2) is withdrawn in light of the submitted amendment to the claims.

Allowable Subject Matter
Claim(s) 1-6, 8-15, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the limitation “wherein, during operation of the gas turbine, the block is to move radially outward to couple the block to the axial flanges of a dovetail receiving portion of the slot” in lines 16-18, in conjunction with the remaining claim language, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
Specifically, while prior cited references (such as Elston, US Pat. No. 4,743,166) and other references in the art disclose blocks which move radially outward to couple the block to the axial flanges, as is claimed in claim 1, as best understood by the Examiner, no such reference also discloses all of the limitations of claim 1, particularly the limitations requiring “the block … to interface the platform and the dovetail of the first blade and to interface the platform and the dovetail of the second blade” in lines 9-11 of claim 1 and “the block including protrusions extending radially inward at radially outer axial ends of the block, the protrusions to be received by seal glands” in lines 11-12 of claim 1.  Further, it would not have been obvious to one of ordinary skill in the art to modify Elston to include the protrusions as claimed, since the block of Elston is intended to be entirely disposed beneath the platforms of the adjacent blades, neither would it be obvious to modify any other reference found in the Examiner’s search, according to his best knowledge.  It is thus concluded that, due to the limitation designated above, the claim language of claim 1 and all dependent claims is patentably distinct over prior art.
Regarding claim 6, the limitation “wherein, during operation of the gas turbine, the block is to move radially outward to couple the block to the axial flanges of a dovetail receiving portion of the slot” in lines 14-16, in conjunction with the remaining claim language, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
Specifically, while prior cited references (such as Elston, US Pat. No. 4,743,166) and other references in the art disclose blocks which move radially outward to couple the block to the axial flanges, as is claimed in claim 6, as best understood by the Examiner, no such reference also discloses all of the limitations of claim 6, particularly the limitations requiring “the block to interface the platform and the dovetail of the first blade and the platform and the dovetail of the second blade” in lines 7-8 of claim 6 and “the block including protrusions extending radially inward at radially outer axial ends of the block, the protrusions to be received by seal glands” in lines 9-10 of claim 6.  Further, it would not have been obvious to one of ordinary skill in the art to modify Elston to include the protrusions as claimed, since the block of Elston is intended to be entirely disposed beneath the platforms of the adjacent blades, neither would it be obvious to modify any other reference found in the Examiner’s search, according to his best knowledge.  It is thus concluded that, due to the limitation designated above, the claim language of claim 6 is patentably distinct over prior art. 
Regarding claim 13, the limitation “wherein, during operation of the gas turbine, the block is to move radially outward to be radially retained by a dovetail receiving portion of the axial flanges of the neck” in lines 15-17, in conjunction with the remaining claim language, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
Specifically, while prior cited references (such as Elston, US Pat. No. 4,743,166) and other references in the art disclose blocks which move radially outward to couple the block to the axial flanges, as is claimed in claim 13, as best understood by the Examiner, no such reference also discloses all of the limitations of claim 13, particularly the limitations requiring “the block to interface i) the first platform and the first protrusion of the first blade and ii) the second platform and the second protrusion of the second blade” (see above examiner’s amendment) and “the block including third protrusions extending radially inward at radially outer axial ends of the block, the protrusions to be received by seal glands” in lines 10-11 of claim 13.  Further, it would not have been obvious to one of ordinary skill in the art to modify Elston to include the protrusions as claimed, since the block of Elston is intended to be entirely disposed beneath the platforms of the adjacent blades, neither would it be obvious to modify any other reference found in the Examiner’s search, according to his best knowledge.  It is thus concluded that, due to the limitation designated above, the claim language of claim 13 is patentably distinct over prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745